Exhibit 10.1

 

EXECUTION VERSION

 

SECOND AMENDMENT TO

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

Dated as of March 20, 2017

 

This SECOND AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”) is by and among MERIT MEDICAL SYSTEMS, INC., a Utah corporation
(the “Borrower”), certain subsidiaries of the Borrower party hereto (the
“Subsidiary Guarantors”), the lenders who are party to this Amendment (the
“Consenting Lenders”), and WELLS FARGO BANK, NATIONAL ASSOCIATION, a national
banking association, as administrative agent for the Lenders (in such capacity,
the “Administrative Agent”).

 

PRELIMINARY STATEMENTS

 

WHEREAS, the Borrower, the lenders party thereto (the “Lenders”), and the
Administrative Agent entered into that certain Second Amended and Restated
Credit Agreement dated as of July 6, 2016 (as amended by that certain First
Amendment to Second Amended and Restated Credit Agreement dated as of
September 28, 2016, as amended hereby and as may be further amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”);
and

 

WHEREAS, the Borrower requested that the Administrative Agent and the Lenders
agree to amend the Credit Agreement as specifically set forth herein and,
subject to the terms of this Amendment, the Administrative Agent and the
Consenting Lenders have agreed to grant such request of the Borrower.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto hereby agree as follows:

 

Section 1.                                           Capitalized Terms.  All
capitalized terms not otherwise defined in this Amendment (including without
limitation in the introductory paragraph and the Preliminary Statements hereto)
shall have the meanings as specified in the Credit Agreement.

 

Section 2.                                           Amendments to Credit
Agreement.  Subject to and in accordance with the terms and conditions set forth
herein, the Administrative Agent and each of the Consenting Lenders hereby
agrees as follows:

 

(a)                                 Section 1.1 of the Credit Agreement is
hereby amended by inserting the following new definitions in appropriate
alphabetical order:

 

““Second Amendment” means that certain Second Amendment to Second Amended and
Restated Credit Agreement dated as of the Second Amendment Effective Date.”

 

““Second Amendment Effective Date” means March 20, 2017.”

 

(b)                                 Section 1.1 of the Credit Agreement is
hereby amended by amending and restating the following definitions:

 

““Consolidated Total Funded Indebtedness” means, as of any date of determination
with respect to the Borrower and its Subsidiaries on a Consolidated basis
without duplication, the sum of all Indebtedness of the Borrower and its
Subsidiaries

 

--------------------------------------------------------------------------------


 

described in, clauses (a), (c), (f) and (i) of the definition of “Indebtedness”,
but excluding (i) intercompany indebtedness among the Credit Parties and
(ii) the Merit China Loan.”

 

““Merit China Loan” means a loan transaction pursuant to the following:  (a) the
issuance of one or more standby letter(s) of credit for the account of Merit
China in favor of HSBC Bank (Hong Kong) (the “HSBC LC”) in an aggregate face
amount equal to the renminbi equivalent of $15,000,000, which is secured by cash
of Merit China in amount equal to 100% of the face amount of the HSBC LC;
(b) the making of one or more loan(s) by HSBC Bank (Hong Kong) to Merit HK in an
aggregate amount equal to the face amount of the HSBC LC (the “HK Loan”), which
is secured by the HSBC LC; and (c) the making of an intercompany loan by Merit
HK to Merit Ireland with the proceeds of the HK Loan and the subsequent
repayment by Merit Ireland of one or more existing intercompany loan(s) in an
aggregate amount of $15,000,000 to the Borrower.”

 

(c)                                  Section 2.4(d) of the Credit Agreement is
hereby amended by amending and restating the provision in its entirety to read
as follows:

 

“(d)                           Prepayment of Revolving Credit Loans in
connection with Mandatory Prepayments. In the event (i) proceeds remain after
the prepayments of Term Loan Facility pursuant to Section 4.4(b)(vi)(B),
(ii) proceeds remain after the prepayments of Term Loan Facility pursuant to
Section 4.4(b)(vi)(C)(1) or Section 4.4(b)(vi)(C)(4) or (iii) the Borrower
elects to use the Net Cash Proceeds of an Equity Issuance to repay the Revolving
Extensions of Credit pursuant to Section 4.4(b)(vi)(C)(2) or
Section 4.4(b)(vi)(C)(3), the amount of such proceeds shall be used on the date
of the required prepayment under Section 4.4(b) to prepay the outstanding
principal amount of the Revolving Extensions of Credit, either with or without a
corresponding reduction of the Revolving Credit Commitment (as specified in the
applicable provision under which the prepayment is made), in each case, with
remaining proceeds, if any, refunded to the Borrower. Each prepayment of the
Revolving Extensions of Credit pursuant to this subsection (d) shall be applied
(1) first, to the principal amount of outstanding Swingline Loans until paid in
full, (2) second to the principal amount of outstanding Revolving Credit Loans
until paid in full and (3) third, with respect to any Letters of Credit then
outstanding, a payment of Cash Collateral into a Cash Collateral account opened
by the Administrative Agent, for the benefit of the Revolving Credit Lenders, in
an amount equal to the aggregate L/C Obligations then outstanding (such Cash
Collateral to be applied in accordance with Section 12.2(b)).”

 

(d)                                 Section 4.4(b) of the Credit Agreement is
hereby amended by:

 

(i)                                     amending and restating clause
(vi) thereof in its entirety to read as follows:

 

“(vi)                        Notice; Manner of Payment.

 

(A)                               Upon the occurrence of any event triggering
the prepayment requirement under clauses (i) through (v) above, the Borrower
shall promptly deliver a Notice of Prepayment to the Administrative Agent (which
notice shall, in addition to providing the information contemplated by
Exhibit D, identify the sub-clause of this Section 4.4(b)(vi) under which the
applicable prepayment will be applied and, to the extent applicable under
Section 4.4(b)(vi)(C)(4), the amount

 

2

--------------------------------------------------------------------------------


 

of each applicable Loan elected to be prepaid), and upon receipt of such notice,
the Administrative Agent shall promptly so notify the Lenders.

 

(B)                            Each prepayment of the Extensions of Credit under
clauses (i), (iii), (iv) and (v) of this Section 4.4(b) shall be applied as
follows: (1) first, ratably between the Initial Term Loans and (unless otherwise
agreed by the applicable Incremental Lenders) any Incremental Term Loans to
reduce in inverse order of maturity the remaining scheduled principal
installments of the Initial Term Loans and (unless otherwise agreed by the
applicable Incremental Lenders) any Incremental Term Loans and (2) second, to
the extent of any excess, to repay the Revolving Extensions of Credit pursuant
to Section 2.4(d), without a corresponding reduction in the Revolving Credit
Commitment.

 

(C)                               Each prepayment of the Extensions of Credit
under clause (ii) of this Section 4.4(b) shall be applied, in the Borrower’s
sole discretion, in one of the following ways:

 

(1)                                 (x) first, ratably between the Initial Term
Loans and (unless otherwise agreed by the applicable Incremental Lenders) any
Incremental Term Loans to reduce in inverse order of maturity the remaining
scheduled principal installments of the Initial Term Loans and (unless otherwise
agreed by the applicable Incremental Lenders) any Incremental Term Loans, and
(y) second, to the extent of any excess, to repay the Revolving Extensions of
Credit pursuant to Section 2.4(d), without a corresponding reduction in the
Revolving Credit Commitment; or

 

(2)                                 (x) first, to repay the Revolving Extensions
of Credit in accordance with Section 2.4(d), without a corresponding reduction
in the Revolving Credit Commitment and (y) second, to the extent of any excess,
ratably between the Initial Term Loans and (unless otherwise agreed by the
applicable Incremental Lenders) any Incremental Term Loans to reduce in inverse
order of maturity the remaining scheduled principal installments of the Initial
Term Loans and (unless otherwise agreed by the applicable Incremental Lenders)
any Incremental Term Loans; or

 

(3)                                 (x) first, to repay the Revolving Extensions
of Credit in accordance with Section 2.4(d), with a corresponding permanent
reduction in the Revolving Credit Commitment in accordance with Section 2.5 and
(y) second, to the extent of any excess, ratably between the Initial Term Loans
and (unless otherwise agreed by the applicable Incremental Lenders) any
Incremental Term Loans to reduce in inverse order of maturity the remaining
scheduled principal installments of the Initial Term Loans and (unless otherwise
agreed by the applicable Incremental Lenders) any Incremental Term Loans; or

 

3

--------------------------------------------------------------------------------


 

(4)                                 solely to the extent that the Net Cash
Proceeds from the applicable Equity Issuance exceed $50,000,000 (provided, for
clarity, that the Borrower will not be required to elect prepayment in
accordance with this clause (4) of Section 4.4(b)(vi)(C) if the Net Cash
Proceeds from the applicable Equity Issuance exceed $50,000,000), (x) first,
ratably between the Initial Term Loans and (unless otherwise agreed by the
applicable Incremental Lenders) any Incremental Term Loans to reduce in inverse
order of maturity the remaining scheduled principal installments of the Initial
Term Loans and (unless otherwise agreed by the applicable Incremental Lenders)
any Incremental Term Loans in an aggregate amount of not less than $50,000,000,
and (y) second, to the extent of any remaining amount, to repay the Revolving
Extensions of Credit pursuant to Section 2.4(d), without a corresponding
reduction in the Revolving Credit Commitment.

 

(e)                                  Section 10.1 of the Credit Agreement is
hereby amended by adding the following proviso to the end of such Section:

 

“provided, however, if the Borrower elects to apply a mandatory prepayment
required by Section 4.4(b)(ii) pursuant to Section 4.4(b)(vi)(C)(2) or
Section 4.4(b)(vi)(C)(4) at any time prior to December 31, 2017, then the
Borrower shall not permit the Consolidated Total Leverage Ratio as of the end of
any fiscal quarter occurring after the date of application of such mandatory
prepayment through, and including, March 31, 2018 to be greater than 3.50 to
1.00.”

 

(f)                                   Section 11.1 of the Credit Agreement is
hereby amended by amending and restating subsection (b)(iii)(ii) thereof in its
entirety to read as follows:

 

“(ii)                            incurred after the Closing Date in an aggregate
principal amount not to exceed at any time outstanding (1) $50,000,000 less
(2) the amount of Guaranty Obligations incurred pursuant to Section 11.1(i) on
the applicable date of determination less (3) the amount of Investments made in
the form of Permitted Acquisitions pursuant to Section 11.3(e)(ii) during the
term of this Agreement on the applicable date of determination (which amount,
for clarity, is subject to modification in the manner set forth in the proviso
to Section 11.3(e)(ii)) less (4) the amount of Investments made pursuant to
Section 11.3(g) during the term of this Agreement on the applicable date of
determination; and”

 

(g)                                  Section 11.1 of the Credit Agreement is
hereby amended by amending and restating subsection (i) thereof in its entirety
to read as follows:

 

“(i)                               Guaranty Obligations of any Credit Party with
respect to Indebtedness of any Subsidiary that is not a Credit Party in an
aggregate amount not to exceed at any time outstanding (A) $50,000,000 less
(B) the amount of Investments made in the form of Permitted Acquisitions
pursuant to Section 11.3(e)(ii) during the term of this Agreement on the
applicable date of determination (which amount, for clarity, is subject to
modification in the manner set forth in the proviso to Section 11.3(e)(ii)) less
(C) the amount of Investments made in the form of Indebtedness pursuant to
Section 11.3(f)(iv) during the term of this Agreement on the applicable date of
determination less (D) the

 

4

--------------------------------------------------------------------------------


 

amount of Investments made pursuant to Section 11.3(g) during the term of this
Agreement on the applicable date of determination;”

 

(h)                                 Section 11.3 of the Credit Agreement is
hereby amended by amending and restating subsection (e)(ii) thereof in its
entirety to read as follows:

 

“(ii)                            Permitted Acquisitions to the extent that any
Person or Property acquired in such acquisition does not become a Subsidiary
Guarantor or a part of a Subsidiary Guarantor in an aggregate amount during the
term of this Agreement not to exceed (A) $50,000,000 (excluding any portion
thereof paid with the Net Cash Proceeds from any Equity Issuance by the Borrower
other than any Equity Issuance related to any Disqualified Capital Stock) less
(B) the amount of Guaranty Obligations incurred pursuant to Section 11.1(i) on
the applicable date of determination less (C) the amount of Investments made in
the form of Indebtedness pursuant to Section 11.3(f)(iv) during the term of this
Agreement on the applicable date of determination less (D) the amount of
Investments made pursuant to Section 11.3(g) during the term of this Agreement
on the applicable date of determination; provided that, at any time during
Fiscal Year 2017, to the extent that all or any portion of the $50,000,000
amount set forth in clause (A) above has been utilized, such utilized amount may
be replenished by the amount of prepayments made during Fiscal Year 2017
pursuant to Section 4.4(b)(vi)(C)(1), (3) or (4) (in each case, in an aggregate
amount not to exceed $50,000,000 after giving effect to such replenishment);”

 

(i)                                     Section 11.3 of the Credit Agreement is
hereby amended by amending and restating subsection (g) thereof in its entirety
to read as follows:

 

“(g)                            Investments in any Subsidiary that is not a
Subsidiary Guarantor in an aggregate amount during the term of this Agreement
not to exceed (i) $50,000,000 less (ii) the amount of Guaranty Obligations
incurred pursuant to Section 11.1(i) on the applicable date of determination
less (iii) the amount of Investments made in the form of Permitted Acquisitions
pursuant to Section 11.3(e)(ii) during the term of this Agreement on the
applicable date of determination (which amount, for clarity, is subject to
modification in the manner set forth in the proviso to Section 11.3(e)(ii)) less
(iv) the amount of Investments made in the form of Indebtedness pursuant to
Section 11.3(f)(iv) during the term of this Agreement on the applicable date of
determination;”

 

Section 3.                                           Conditions of
Effectiveness.  The effectiveness of this Amendment shall be subject to the
satisfaction of each of the following conditions precedent:

 

(a)                                 Executed Amendment.  The Administrative
Agent shall have received counterparts of this Amendment executed by the
Borrower, each other Credit Party, the Administrative Agent and the Lenders in
sufficient number constituting Required Lenders.

 

(b)                                 No Default.  No Default or Event of Default
shall have occurred and be continuing both before and after giving effect to
this Amendment.

 

(c)                                  Payment of Fees.  The Administrative Agent
shall have been paid or reimbursed for all fees and reasonable and documented
out-of-pocket costs and expenses incurred by it or its Affiliates in connection
with this Amendment, including, without limitation, the reasonable and
documented fees, disbursements and other charges of counsel for the
Administrative Agent and

 

5

--------------------------------------------------------------------------------


 

its Affiliates, to the extent such fees, cost and expenses have been invoiced on
or before the date hereof.

 

Section 4.                                           Representations and
Warranties.  The Borrower and each other Credit Party hereby represents and
warrants to the Administrative Agent and the Lenders that:

 

(a)                                 both before and after giving effect to this
Amendment, each of the representations and warranties set forth in the Credit
Agreement and the other Loan Documents is true, correct and complete in all
material respects as of the date hereof, except for any representation and
warranty made as of an earlier date, which representation and warranty shall
remain true, correct and complete as of such earlier date; provided, that any
representation or warranty that is qualified by materiality or by reference to
Material Adverse Effect shall be true, correct and complete in all respects as
of the date hereof;

 

(b)                                 no Default or Event of Default has occurred
or is continuing both before and after giving effect to this Amendment;

 

(c)                                  it has the right, power and authority and
has taken all necessary corporate and other action to authorize the execution,
delivery and performance of this Amendment and each of the other documents
executed in connection herewith to which it is a party in accordance with their
respective terms and the transactions contemplated hereby; and

 

(d)                                 this Amendment and each other document
executed in connection herewith has been duly executed and delivered by the duly
authorized officers of the Borrower and each other Credit Party, and each such
document constitutes the legal, valid and binding obligation of the Borrower and
each other Credit Party, enforceable in accordance with its terms, except as
such enforceability may be limited by Debtor Relief Laws from time to time in
effect which affect the enforcement of creditors’ rights in general and the
availability of equitable remedies.

 

Section 5.                                           Limited Effect.  This
Amendment is a Loan Document.  Except as expressly provided herein, the Credit
Agreement and the other Loan Documents shall remain unmodified and in full force
and effect.  Except as expressly provided herein, this Amendment shall not be
deemed (a) to be a waiver of, or consent to, or a modification or amendment of,
any other term or condition of the Credit Agreement or any other Loan Document,
(b) to prejudice any right or rights which the Administrative Agent or the
Lenders may now have or may have in the future under or in connection with the
Credit Agreement or the other Loan Documents or any of the instruments or
agreements referred to therein, as the same may be amended, restated,
supplemented or modified from time to time, (c) to be a commitment or any other
undertaking or expression of any willingness to engage in any further discussion
with the Borrower, any of its Subsidiaries or any other Person with respect to
any waiver, amendment, modification or any other change to the Credit Agreement
or the Loan Documents or any rights or remedies arising in favor of the Lenders
or the Administrative Agent, or any of them, under or with respect to any such
documents or (d) to be a waiver of, or consent to or a modification or amendment
of, any other term or condition of any other agreement by and among the Borrower
or any of its Subsidiaries, on the one hand, and the Administrative Agent or any
other Lender, on the other hand.  References in the Credit Agreement to “this
Agreement” (and indirect references such as “hereunder”, “hereby”, “herein”,
“hereof” or other words of like import) and in any Loan Document to the “Credit
Agreement” shall be deemed to be references to the Credit Agreement as modified
hereby.

 

Section 6.                                           Acknowledgement and
Reaffirmation.  The Borrower and each other Credit Party (a) agrees that the
transactions contemplated by this Amendment shall not limit or diminish the
obligations of such Person under, or release such Person from any obligations
under, the Credit Agreement, the

 

6

--------------------------------------------------------------------------------


 

Guaranty Agreement, the Collateral Agreement and each other Security Document to
which it is a party, (b) confirms and reaffirms its obligations under the Credit
Agreement, the Guaranty Agreement, the Collateral Agreement and each other
Security Document to which it is a party and (c) agrees that the Credit
Agreement, the Guaranty Agreement, the Collateral Agreement and each other
Security Document to which it is a party remain in full force and effect and are
hereby reaffirmed.

 

Section 7.                                           Costs, Expenses and Taxes. 
The Borrower agrees to pay on demand all reasonable and documented out-of-pocket
costs and expenses of the Administrative Agent in connection with the
preparation, execution, delivery, administration, modification and amendment of
this Amendment and the other instruments and documents to be delivered
hereunder, including, without limitation, the reasonable and documented fees and
out-of-pocket expenses of counsel for the Administrative Agent with respect
thereto and with respect to advising the Administrative Agent as to its rights
and responsibilities hereunder and thereunder.

 

Section 8.                                           Execution in Counterparts. 
This Amendment may be executed in counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract.  Delivery of an
executed counterpart of a signature page of this Amendment by facsimile or in
electronic (i.e., “pdf” or “tif”) format shall be effective as delivery of a
manually executed counterpart of this Amendment.

 

Section 9.                                           Governing Law.  This
Amendment and any claim, controversy, dispute or cause of action (whether in
contract or tort or otherwise) based upon, arising out of or relating to this
Amendment and the transactions contemplated hereby and thereby shall be governed
by, and construed in accordance with, the law of the State of New York.

 

Section 10.                                    Entire Agreement.  This Amendment
and the other Loan Documents, and any separate letter agreements with respect to
fees payable to the Administrative Agent, the Issuing Lender, the Swingline
Lender and/or the Arranger, constitute the entire agreement among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof.

 

[Signature Pages Follow]

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

 

MERIT MEDICAL SYSTEMS, INC., as Borrower

 

 

 

 

 

By:

/s/ Bernard Birkett

 

Name:

Bernard Birkett

 

Title:

Chief Financial Officer

 

 

 

MERIT HOLDINGS, INC., as Subsidiary Guarantor

 

 

 

 

 

By:

/s/ Bernard Birkett

 

Name:

Bernard Birkett

 

Title:

Chief Financial Officer

 

 

 

MERIT SENSOR SYSTEMS, INC., as Subsidiary Guarantor

 

 

 

 

 

By:

/s/ Bernard Birkett

 

Name:

Bernard Birkett

 

Title:

Chief Financial Officer

 

 

 

MERIT SERVICES, INC., as Subsidiary Guarantor

 

 

 

 

 

By:

/s/ Bernard Birkett

 

Name:

Bernard Birkett

 

Title:

Chief Financial Officer

 

 

 

BIOSPHERE MEDICAL, INC., as Subsidiary Guarantor

 

 

 

 

 

By:

/s/ Bernard Birkett

 

Name:

Bernard Birkett

 

Title:

Chief Financial Officer

 

 

 

BSMD VENTURES, INC., as Subsidiary Guarantor

 

 

 

 

 

By:

/s/ Bernard Birkett

 

Name:

Bernard Birkett

 

Title:

Chief Financial Officer

 

Merit Medical Systems, Inc.

Second Amendment to Second Amended and Restated Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

 

BIOSPHERE MEDICAL JAPAN, INC., as Subsidiary Guarantor

 

 

 

 

 

By:

/s/ Bernard Birkett

 

Name:

Bernard Birkett

 

Title:

Chief Financial Officer

 

 

 

THOMAS MEDICAL PRODUCTS, INC., as Subsidiary Guarantor

 

 

 

 

 

By:

/s/ Bernard Birkett

 

Name:

Bernard Birkett

 

Title:

Chief Financial Officer

 

 

 

DFINE, INC., as Subsidiary Guarantor

 

 

 

 

 

By:

/s/ Bernard Birkett

 

Name:

Bernard Birkett

 

Title:

Chief Financial Officer

 

Merit Medical Systems, Inc.

Second Amendment to Second Amended and Restated Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

 

ADMINISTRATIVE AGENT AND LENDERS:

 

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION,

 

as Administrative Agent, Swingline Lender, Issuing Lender and Lender

 

 

 

 

 

By:

/s/ Jared Myres

 

Name:

Jared Myres

 

Title:

Vice President

 

Merit Medical Systems, Inc.

Second Amendment to Second Amended and Restated Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as Lender

 

 

 

 

 

By:

/s/ Heath Lipson

 

Name:

Heath Lipson

 

Title:

SUP

 

Merit Medical Systems, Inc.

Second Amendment to Second Amended and Restated Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

 

U.S. BANK NATIONAL ASSOCIATION, as Lender

 

 

 

 

 

By:

/s/ Nick Hintze

 

Name:

Nick Hintze

 

Title:

Vice President

 

Merit Medical Systems, Inc.

Second Amendment to Second Amended and Restated Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------


 

 

HSBC BANK USA, NATIONAL ASSOCIATION, as Lender

 

 

 

 

 

By:

/s/ Christopher M. Ames

 

Name:

Christopher M.Ames

 

Title:

Senior Vice President
Commercial Banking

 

Merit Medical Systems, Inc.

Second Amendment to Second Amended and Restated Credit Agreement

Signature Page

 

--------------------------------------------------------------------------------